EX PARTE QUAYLE
This application is in condition for allowance except for the following formal matters: 
Applicant needs to address the non-elected subject matter present in the application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges the decision made by the Patent Trial and Appeal Board made of record on 12/11/20.  Based on the Board’s decision, the 112 first paragraph (written description) rejection is WITHDRAWN.
	Note(s):  Claims 1-12, 18-23, 53, 55, 59, 60, 62, 64, and 66-68 are pending.
 
ALLOWABLE CLAIMS
Claims 1, 2, 4-12, 18-21, and 66-68 are allowable over the prior art of record as they read on Group I.  
Note(s):  It is noted that only the species of Group I were searched.  Thus, the full scope of the claims has not been examined as the claim reads on distinct Formulae outside the scope of Group I.  In other words, the claims were only examined to the extent that they read on Group I.  The full scope of Group I was examined.  Group I is directed to cyclic peptide having the Formula  
    PNG
    media_image1.png
    112
    108
    media_image1.png
    Greyscale
 wherein G = triazole.
	It is also noted that no prior art is cited against Group I.  In particular, the claims are distinguished over the prior art because the prior art neither anticipates nor renders obvious cyclic peptides having the Formula 
    PNG
    media_image1.png
    112
    108
    media_image1.png
    Greyscale
 wherein G = triazole.  The closest prior art is that of Empting et al (Angew. Chem. Int., 2011, Vol. 50, pages 5207-5211) which is also directed to cyclic peptides.  The instant invention (see independent claim 1) differ from that of Empting et al in the definitions of R in the 
    PNG
    media_image2.png
    61
    61
    media_image2.png
    Greyscale
  portion of the structure of the instant invention.  R is not hydrogen for the structure of Empting.  In addition, Empting does not meet the L3-A or C(C=O)L3-A variable definitions as set forth in the instant invention.

PRIORITY DATE
It is once again noted that while the instant invention claims benefit to provisional application 61/837,556 filed 6/20/2013, Applicant is not entitled to the filing date of that 

WITHDRAWN CLAIMS
Claims 3, 22, 23, 53, 55, 59, 60, 62, and 64 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 18, 2021